Citation Nr: 1107037	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-20 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December May 1990 to 
April 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision in which the RO in 
Seattle, Washington granted service connection for PTSD and with 
an evaluation of 30 percent, effective from August 22, 2002.  The 
effective date was subsequently changed to April 22, 2002 in a 
May 2009 statement of the case. 

In October 2010, the Veteran testified at a hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record.  

The [issue(s) of {insert issue(s) being remanded} is/are] 
addressed in the REMAND portion of the decision below and 
[is/are] REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran perfected a timely appeal of the RO's October 
2008 assignment of the effective date of August 22, 2002, for the 
grant of service connection for PTSD (including the agency's 
subsequent May 2009 grant of an effective date of April 22, 2002, 
for the PTSD).

2.  At the October 2010 hearing, the Veteran expressed his desire 
to withdraw from appellate review his claim for an earlier 
effective date than April 22, 2002.  A written transcription of 
the Veteran's testimony, as well as a written statement 
stipulating this desire (and dated the same day as the hearing) 
are of record.  

CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of an effective date earlier than April 22, 
2002, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date than April 22, 2002

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. §§ 20.101, 20.202 (2010).  

As previously discussed herein, in relevant part of an October 
2008 decision, the RO granted service connection for PTSD and 
assigned an effective date of August 22, 2002.  During the 
current appeal, and specifically by a May 2009 statement of the 
case, the RO found clear and unmistakable error in the October 
2008 decision as regards the effective date, and assigned a new 
effective date of April 22, 2002.  

Following receipt of notice of the October 2008 and May 2009 
actions, the Veteran perfected a timely appeal with respect to 
the RO's denial of an effective date earlier than April 22, 2002.  

Subsequently, at the October 2010 hearing, the Veteran expressed 
his desire to withdraw from appellate review his claim for an 
effective date earlier than April 22, 2002.  October 2010 hearing 
transcript (2009 T.) at 3.  Also, in a written statement dated on 
the same day as the hearing and received at the RO approximately 
two weeks later in the next month, the Veteran reiterated his 
desire to withdraw this earlier effective date claim from 
appellate review.  A written transcription of the Veteran's 
testimony, as well as his written statement dated in October 
2010, are of record.  

In view of the Veteran's expressed desire, the Board concludes 
that further action with regard to his earlier effective date 
claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 
38 C.F.R. § 20.204 (2010).  The Board does not have jurisdiction 
over this withdrawn issue and, as such, must dismiss the appeal 
of this claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2010).  


ORDER

The appeal for entitlement to an effective date earlier than 
April 22, 2002, is dismissed.  



REMAND

The Veteran is seeking entitlement to an initial evaluation in 
excess of 30 percent for service-connected PTSD.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

A July 2003 letter from the Vet Center shows that the Veteran had 
been participating in Vet Center services regularly since 
December 31, 2002.  The letter indicates that the Veteran 
attended regularly scheduled individual and group therapy 
counseling sessions.  The Board observes that none of the Vet 
Center records of the Veteran's counseling sessions have been 
obtained.  VA has an obligation under the VCAA to assist 
claimants in obtaining evidence.  38 C.F.R. § 3.159 (2010).  As 
such, any Vet Center records relating to the Veteran's PTSD 
should be obtained.  

Additionally, the Board observes that the Veteran's only 
compensation and pension VA examination in connection with his 
claim was in September 2008.  The examiner was unable to render a 
diagnosis of PTSD, and thus was unable to report PTSD 
symptomatology, frequency, severity, and duration of symptoms.  
Moreover, evidence in the form of VA treatment records and the 
Veteran's testimony at the October 2010 hearing appear to 
indicate a worsening of his symptoms since September 2008.  A 
record dated in October 2009 indicates that the Veteran had a 
suicide plan three days earlier; the Veteran testified that he 
was hospitalized for about one week in September 2010 due to 
suicidal tendencies.  Accordingly, a remand is warranted to 
accord the Veteran an opportunity to undergo a new VA examination 
to determine the current nature and extent of his PTSD.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  

The Board observes that the record was held open for 30 days 
following the October 2010 hearing for the Veteran to submit 
additional medical records in the form of the September 2010 
hospitalization records.  Although the Veteran failed to submit 
such evidence, since the claim is being remanded, the Board finds 
that records pertaining to the Veteran's September 2010 
hospitalization from Lakeside Behavioral Health System, and any 
other records from that care provider, should be obtained.


Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


